Citation Nr: 1422291	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  14-03 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Whether new and material evidence has been received to reopen a claim for service connection for a low back condition, and if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO reopened and denied the Veteran's claim on the merits in the February 2013 rating decision.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1991 decision, the Board found that new and material evidence had not been submitted to reopen a claim for service connection for a low back condition; the Veteran did not appeal or request reconsideration of that decision.

2.  The evidence received since the November 1991 final decision is new, and some of it relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The November 1991 Board decision is final.  38 U.S.C.A. §§ 7103, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013). 

2.  New and material evidence has been presented, and the claim of entitlement to service connection for a low back condition is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's request to reopen his claim for entitlement to service connection for a low back condition was previously denied in a November 1991 Board decision.  Because the Veteran did not appeal the decision to the U.S. Court of Appeals 
for Veterans Claims (Court) or request reconsideration, the decision is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108, 7104.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the November 1991 Board decision included the Veteran's service treatment records, his lay statements and testimony, private and VA treatment records, and a VA examination report.  The Board found that, although some of the evidence submitted since the previous final denial was new, the additional evidence was not material, as it did not establish a causal connection between the Veteran's current back disorder and any event in service.

Evidence added to the record since the November 1991 Board decision includes additional VA and private treatment records, additional lay statements from the Veteran, a letter the Veteran wrote to his mother in 1945, an additional VA examination report, and a private opinion from the Veteran's chiropractor.  This evidence is "new," as it was not previously submitted to agency decision makers.  Additionally, the 2012 private opinion is material, as it relates to an unestablished fact necessary to substantiate the claim-the causal link between the Veteran's in-service injury and his current back condition.  Accordingly, new and material evidence has been received and the claim for service connection for a low back condition is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back condition is reopened.


REMAND

Although the Board has reopened the claim for service connection for a low back condition, that does not end the inquiry.  Rather, consideration of the claim on the merits is required.  The Board finds that an additional VA opinion is necessary prior to adjudication of the claim.

Although the Veteran's chiropractor provided a positive nexus opinion, that opinion was conclusory in nature and did not consider all relevant facts, to include a normal examination in 1955 and the Veteran's report of playing basketball in college after service.

The Veteran was afforded a VA spinal examination in January 2013.  At that 
time, the examiner diagnosed the Veteran with age-related degenerative changes/degenerative disc disease, retrolisthesis of L5-S1, and stated that the condition was less likely than not incurred in or caused by service.  She noted that there was no evidence of a chronic lumbar spine disability or degenerative changes during service or within one year after service.  However, a chronic disability need not be shown in service or within the year following service to establish service connection, if there is evidence otherwise establishing an etiological relationship between the current disability and service.  Moreover, although the chiropractic treatment records during the years following service are not available, the Board accepts that the Veteran received periodic treatment at that chiropractic clinic since 1949.  Further, a November 1954 private treatment report indicated the Veteran had received intermittent care since 1947 for recurring attacks of severe backache.

Accordingly, the Board finds that an additional VA opinion is necessary.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to a VA physician for review.  If a new examination is deemed necessary, one should be scheduled.  After review of the claims file, the physician should provide an opinion as to whether the Veteran suffers from any current low back disability that is at least as likely as not (a 50 percent probability or greater) related to his back injury during active service, when he was thrown from a jeep while under fire.  

In issuing the opinion, the examiner should address the in-service findings and report of "paralyzed legs for 8 days" noted on separation examination, the November 1954 letter noting intermittent severe backache since 1947, the 1955 VA examination, and the Veteran's receipt of periodic chiropractic treatment since 1949.  The physician should explain the medical basis for the conclusion reached, to include why the medical findings indicate the current disability is or is not related to the in-service trauma.  

2.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


